DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to an apparatus, classified in A61M 5/31501.
II. Claim 19, drawn to an apparatus, classified in A61M 5/3137.
III. Claim 20, drawn to a method, classified in A61M 5/31536.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design wherein Invention I does not require the first member including a first stop surface configured to -41-0138715.0735828 engage a portion of a plunger to thereby arrest distal longitudinal movement of the plunger relative to the syringe barrel, the second member including a third stop surface configured to engage the portion of a plunger to thereby prevent proximal longitudinal movement of the plunger relative to the syringe barrel or the second and third stop surfaces being positioned to engage the portion of the plunger when the second member is in the first position, which is required of by Invention II and Invention II does not require the second stop surface being spaced apart from the first stop surface, the second member being configured to remain coupled with the first member while in both the first position and the second position or the second stop surface being further configured to prevent the portion of the plunger from reaching the first stop surface when the second member is in the first position, which is required of by Invention I.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case —the process as claimed can be practiced by another materially different apparatus such as one that does not require the first member including a first stop surface configured to engage a portion of a plunger to thereby arrest longitudinal movement of the plunger relative to the syringe barrel, the second member including a second stop surface configured to engage the portion of a plunger to thereby arrest longitudinal movement of the plunger relative to the syringe barrel, the second stop surface being spaced apart from the first stop surface; the second member being configured to remain coupled with the first member while in both the first position and the second position, the second stop surface being positioned to engage the portion of the plunger when the second member is in the first position, the second stop surface being further configured to prevent the portion of the plunger from reaching the first stop surface when the second member is in the first positioned, or the second stop surface being positioned to not prevent the portion of the plunger from reaching the first stop surface when the second member is in the second position and the apparatus as claimed can be used to practice another materially different process such as one that does not require grasping an assembly, the assembly including a dose clip assembly, retracting the plunger proximally relative to the barrel to thereby draw fluid form a fluid source into the barrel, the plunger being retracted to a first longitudinal position, decoupling the fluid source from the barrel, with the barrel of the syringe disposed in the first member of the dose clip assembly, and with the second member being in a first position relative to the first member, advancing the plunger distally relative to the barrel to a second longitudinal position, the plunger engaging the second member in the second longitudinal position, the second member in the first position preventing further distal advancement of the plunger relative to the barrel, or with the second member in the second position, advancing the plunger distally relative to the barrel from the second longitudinal position to a third longitudinal position.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case —the process as claimed can be practiced by another materially different apparatus such as one that does not require the first member including a first stop surface configured to -41-0138715.0735828 engage a portion of a plunger to thereby arrest distal longitudinal movement of the plunger relative to the syringe barrel, the second member including: (i) a second stop surface configured to engage the portion of a plunger to thereby prevent distal longitudinal movement of the plunger relative to the syringe barrel, and (ii) a third stop surface configured to engage the portion of a plunger to thereby prevent proximal longitudinal movement of the plunger relative to the syringe barrel, the second and third stop surfaces being positioned to engage the portion of the plunger when the second member is in the first position, the second stop surface being positioned to permit the portion of the plunger to reach the first stop surface when the second member is in the second position and the apparatus as claimed can be used to practice another materially different process such as one that does not require grasping an assembly, the assembly including a dose clip assembly, retracting the plunger proximally relative to the barrel to thereby draw fluid form a fluid source into the barrel, the plunger being retracted to a first longitudinal position, decoupling the fluid source from the barrel, with the barrel of the syringe disposed in the first member of the dose clip assembly, and with the second member being in a first position relative to the first member, advancing the plunger distally relative to the barrel to a second longitudinal position, the plunger engaging the second member in the second longitudinal position, the second member in the first position preventing further distal advancement of the plunger relative to the barrel, or with the second member in the second position, advancing the plunger distally relative to the barrel from the second longitudinal position to a third longitudinal position.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions have acquired a separate status in the art in view of their different classification
⦁	the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039. The examiner can normally be reached Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783